Name: Council Directive 88/332/EEC of 13 June 1988 amending certain Directives on the marketing of seed and propagating material so as to provide for rules for applying the provisions relating to seed and propagating material satisfying less stringent requirements
 Type: Directive
 Subject Matter: farming systems;  marketing;  means of agricultural production
 Date Published: 1988-06-17

 Avis juridique important|31988L0332Council Directive 88/332/EEC of 13 June 1988 amending certain Directives on the marketing of seed and propagating material so as to provide for rules for applying the provisions relating to seed and propagating material satisfying less stringent requirements Official Journal L 151 , 17/06/1988 P. 0082 - 0083 Finnish special edition: Chapter 3 Volume 26 P. 0212 Swedish special edition: Chapter 3 Volume 26 P. 0212 *****COUNCIL DIRECTIVE of 13 June 1988 amending certain Directives on the marketing of seed and propagating material so as to provide for rules for applying the provisions relating to seed and propagating material satisfying less stringent requirements (88/332/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regrd to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the following Directives, which lay down requirements for the marketing of seed and propagating material, contain provisions whereby Member States may be authorized to permit, for a specified period, the marketing of seed or propagating material of a category subject to less stringent requirements, or of seed or propagating material of varieties not included in the common catalogues of varieties of agricultural and vegetable species or in their national catalogues of varieties: - Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed (3), as last amended by Directive 88/95/EEC (4), - Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (5), as last amended by Directive 87/480/EEC (6), - Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (7), as last amended by Directive 87/120/EEC (8), - Council Directive 66/403/EEC of 14 June 1966 on the marketing of seed potatoes (9), as last amended by Directive 87/374/EEC (10), - Council Directive 66/404/EEC of 14 June 1966 on the marketing of forest reproductive material (11), as last amended by Regulation (EEC) No 3768/85 (12), - Council Directive 68/193/EEC of 9 April 1968 on the marketing of material for the vegetative propagation of the vine (13), as last amended by Directive 86/155/EEC (14), - Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (15), as last amended by Directive 87/480/EEC, - Council Directive 70/458/EEC of 29 September 1970 on the marketing of vegetable seed (16), as last amended by Directive 87/481/EEC (17); Whereas the adoption of rules for the application of those provisions may be considered appropriate for the more efficient functioning thereof; Whereas it is appropriate for such rules to be adopted under the procedure of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 The following paragraph is hereby added to Article 17 of Directive 66/400/EEC: '3. Rules for the application of paragraph 1 may be adopted in accordance with the procedure laid down in Article 21.' Article 2 The following paragraph is hereby added to Article 17 of Directive 66/401/EEC: '3. Rules for the application of paragraph 1 may be adopted in accordance with the procedure laid down in Article 21.' Article 3 The following paragraph is hereby added to Article 17 of Directive 66/402/EEC: '3. Rules for the application of paragraph 1 may be adopted in accordance with the procedure laid down in Article 21.' Article 4 The following paragraph is hereby added to Article 16 of Directive 66/403/EEC: '3. Rules for the application of paragraph 1 may be adopted in accordance with the procedure laid down in Article 19.' Article 5 The following paragraph is hereby added to Article 15 of Directive 66/404/EEC: '3. Rules for the application of paragraph 1 may be adopted in accordance with the procedure laid down in Article 17.' Article 6 The following paragraph is hereby added to Article 14 of Directive 68/193/EEC: '3. Rules for the application of paragraph 1 may be adopted in accordance with the procedure laid down in Article 17.' Article 7 The following paragraph is hereby added to Article 16 of Directive 69/208/EEC: '3. Rules for the application of paragraph 1 may be adopted in accordance with the procedure laid down in Article 20.' Article 8 The following paragraph is hereby added to Article 33 of Directive 70/458/EEC: '3. Rules for the application of paragraph 1 may be adopted in accordance with the procedure laid down in Article 40.' Article 9 This Directive is addressed to the Member States. Done at Luxembourg, 13 June 1988. For the Council The President I. KIECHLE (1) OJ No C 287, 14. 11. 1986, p. 4. (2) OJ No C 7, 12. 1. 1987, p. 298. (3) OJ No 125, 11. 7. 1966, p. 2290/66. (4) OJ No L 56, 2. 3. 1988, p. 42. (5) OJ No 125, 11. 7. 1966, p. 2298/66. (6) OJ No L 273, 26. 9. 1987, p. 43. (7) OJ No 125, 11. 7. 1966, p. 2309/66. (8) OJ No L 49, 18. 2. 1987, p. 39. (9) OJ No 125, 11. 7. 1966, p. 2320/66. (10) OJ No L 197, 18. 7. 1987, p. 36. (11) OJ No 125, 11. 7. 1966, p. 2326/66. (12) OJ No L 362, 31. 12. 1985, p. 8. (13) OJ No L 93, 17. 4. 1968, p. 15. (14) OJ No L 118, 7. 5. 1986, p. 23. (15) OJ No L 169, 10. 7. 1969, p. 3. (16) OJ No L 225, 12. 10. 1970, p. 7. (17) OJ No L 273, 26. 9. 1987, p. 45.